     Case 2:16-cv-00783-ECM-SMD Document 283 Filed 11/23/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

TREVA THOMPSON, et al.,                       )
                                              )
       Plaintiffs,                            )
                                              )
v.                                            )   Case No. 2:16-cv-783-ECM
                                              )
JOHN H. MERRILL, etc., et al.,                )
                                              )
       Defendants.                            )

                                          ORDER

       Now pending before the Court is a motion to extend trial date and all associated

deadlines (doc. 282), filed by the Defendants with agreement of the Plaintiffs. For good

cause shown, it is hereby

       ORDERED that the motion to extend the trial date is GRANTED and this non-jury

trial is specially re-set on March 1, 2021 and all associated trial deadlines are extended for

thirty days.

       Done this 23rd day of November, 2020.

                                           /s/ Emily C. Marks
                                           EMILY C. MARKS
                                           CHIEF UNITED STATES DISTRICT JUDGE
